739 N.W.2d 633 (2007)
GRIEVANCE ADMINISTRATOR, Petitioner-Appellee,
v.
Frederick L. McDONALD, Respondent-Appellee, and
Dyann Salmi, Appellant.
Docket No. 133985.
Supreme Court of Michigan.
October 19, 2007.
On order of the Court, the application for leave to appeal is considered. We DIRECT the petitioner Grievance Administrator and the respondent attorney to answer the application for leave to appeal within 28 days after the date of this order. The answer should address: (1) whether *634 the Attorney Discipline Board erred in holding that it "will not review the inherently prosecutorial decisions of the Attorney Grievance Commission or the Grievance Administrator to voluntarily dismiss a particular charge of misconduct, whether by stipulation or by voluntarily withdrawing the charge"; (2) whether the authority on which the Attorney Discipline Board based that determination was correctly decided; and (3) what, if any, impact the right of the appellant to seek review of the hearing panel's order pursuant to MCR 9.118(A)(1) has on these two questions; (4) what specific facts or circumstances in this case provided justifiable reasons for the Attorney Discipline Board to conclude that the aggravating and mitigating factors under the ABA Standards for Imposing Lawyer Sanctions adopted in Grievance Administrator v. Lopatin, 462 Mich. 235, 247 n. 12, 612 N.W.2d 120 (2000), support a reprimand as appropriate discipline of the respondent attorney; (5) what specific facts or circumstances justified the Attorney Grievance Commission to conclude that a reprimand was appropriate discipline in light of the allegations of misconduct, including fraud, in this specific case; and (6) what effect, if any, did the appellant's letter of July 3, 2006 requesting to withdraw and rescind her grievance have, or should it have had, on the Attorney Grievance Commission's decision to agree to the stipulated discipline of a reprimand. The Clerk is directed to serve a copy of this order on the Attorney Discipline Board, which is invited to file a brief on these questions within 28 days of this order. Appellant may file a reply brief within 28 days of receipt of the briefs of the petitioner and respondent.
The application for leave to appeal remains pending.